UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


JOHNNY JACKSON,                                   §
                                                  §
                Plaintiff,                        §
                                                  §
versus                                            §   CIVIL ACTION NO. 1:16-CV-308
                                                  §
UNITED STATES ATTORNEY,                           §
NORTHERN DISTRICT OF ILLINOIS                     §
                                                  §
                Defendant.                        §

   MEMORANDUM ORDER OVERRULING PLAINTIFF’S OBJECTIONS AND
  ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Johnny Jackson, a prisoner currently confined at the United States Penitentiary

in Atwater, California, filed this civil action pursuant to the Freedom of Information Act.

         The court ordered that this matter be referred to the Honorable Keith F. Giblin, United

States Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and

orders of this court. The magistrate judge recommends denying plaintiff’s motion for default

judgment.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record, pleadings, and all available evidence. Plaintiff filed

objections to the magistrate judge’s Report and Recommendation.

         The court has conducted a de novo review of the objections in relation to the pleadings and

the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the court concludes

the objections are without merit.
                                             ORDER

       Accordingly, plaintiff’s objections (#23) are OVERRULED. The findings of fact and

conclusions of law of the magistrate judge are correct, and the report of the magistrate judge (#21)

is ADOPTED.
       .    Plaintiff’s motion for default judgment (#20) is DENIED.
       SIGNED at Beaumont, Texas, this 7th day of September, 2004.
         SIGNED at Beaumont, Texas, this 20th day of March, 2019.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE




                                                 2
